Citation Nr: 0623377	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back condition.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  For the period January 9, 1998, to April 13, 2000, 
entitlement to an evaluation in excess of 30 percent for 
conversion disorder.

4.  For the period April 13, 2000, to October 4, 2001, 
entitlement to an evaluation in excess of 70 percent for 
conversion disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating decisions by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Historically, in a May 1991 rating decision, the RO declined 
to reopen the veteran's claim for a back condition.  In a 
March 1998 rating decision, the RO increased the veteran's 
evaluation to 30 percent for conversion disorder, effective 
January 9, 1998.  The veteran timely appealed of that rating.  
In a November 2000 rating decision, the RO increased the 
veteran's evaluation to 50 percent for conversion disorder, 
effective April 13, 2000.  In a January 2001 Joint Motion for 
Remand, the veteran dismissed any claim for an increased 
rating prior to January 9, 1998.  Further, in a July 2003 
rating decision, the RO increased the veteran's evaluation to 
100 percent, effective October 5, 2001.  Therefore, the issue 
remaining regarding an increased rating for the veteran's 
conversion disorder addresses the period from January 9, 1998 
to October 4, 2001.

Recently, in June 2004, the Board denied the veteran's claim 
for an increased evaluation for conversion disorder for the 
period January 9, 1998, to April 12, 2000, and increased the 
veteran's evaluation to 70 percent for the period April 13, 
2000, to October 4, 2001.  The Board also decided that new 
and material evidence had not been received to reopen the 
claim of service connection for a back disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2005, the 
Court granted the joint motion for partial remand, and 
remanded the case for action consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

In an April 1975 rating decision, the RO denied the veteran's 
claim for service connection for a back condition, stating 
that the veteran's scoliosis of the dorsal spine was a 
constitutional or developmental abnormality that was not a 
disability under VA law.  The veteran did not appeal that 
action.  In a July 1988 rating decision, the RO declined to 
reopen the veteran's claim for service connection for a back 
disorder because the evidence submitted was not new and 
material.  The veteran did not perfect an appeal, and it 
became final.  In a May 1991 rating decision, the RO declined 
to reopen the veteran's claim for a back disorder.  In May 
1992, the veteran disagreed with the May 1991 rating decision 
and perfected his appeal to the Board.  In November 1996, the 
Board found that new and material evidence had not been 
submitted to reopen the veteran's claim for a back disorder 
and denied the veteran's claim.  The veteran then appealed 
the November 1996 Board decision to the Court.

During the process of review of the veteran's appeal by the 
Court, the veteran submitted a claim in May 1997 for service 
connection for arthritis in his lower back.  In June 1997, 
the RO adjudicated the May 1997 claim on a new and material 
basis and found that new and material evidence had not been 
received to reopen the claim of service connection for a back 
condition.  In July 1997, the veteran disagreed with the June 
1997 RO decision, the RO issued a statement of the case in 
July 1997, framing the issue on a new and material basis, and 
the veteran perfected his appeal to the Board in July 1997.  

In November 1998, the Court vacated the Board's November 1996 
decision that declined to reopen the veteran's service 
connection for a back disorder claim and remanded the claim 
to the Board.  It appears from the record that upon the 
Court's November 1998 remand, the Board merged the veteran's 
May 1997 claim for service connection for arthritis of the 
lower back with the previous claim of whether new and 
material evidence had been received to reopen the claim of 
service connection for a back disorder.  In doing so, in June 
2004, the Board again declined to reopen the veteran's claim 
of service connection for a back disorder.

In the September 2005 Joint Motion for Partial Remand, the 
parties asserted that the veteran's May 1997 claim for 
arthritis of the back was in fact a new claim that should 
have been adjudicated by the RO on a de novo basis instead of 
being merged with the veteran's ongoing appeal regarding 
whether new and material evidence had been received to reopen 
the veteran's claim for service connection for a back 
disorder.  The parties relied on Ephraim v. Brown, 82 F.3d. 
399, 401-02 (Fed. Cir. 1996), which holds that newly 
diagnosed disorders, whether or not medically related to the 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered.  Therefore, the 
parties stated that the Board should review the entire 
evidence of record and adjudicate the claim for service 
connection for arthritis of the lumbar spine on a de novo 
basis.

The Board notes that the RO has not previously adjudicated 
the veteran's claim for service connection for arthritis of 
the lumbar spine.  The Board finds that to proceed in 
adjudicating this claim would prejudice the veteran in the 
disposition thereof as the RO has not conducted the proper 
development of his claim regarding the issue of service 
connection for arthritis of the lumbar spine.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, this case 
must be remanded to the RO for initial adjudication, 
whereupon, if the veteran is not satisfied with the RO 
decision, and he perfects an appeal to the Board, the Board 
can then make a determination in his claim.

Further, as the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for a back condition is currently in appellate status and 
before the Board, the Board must determine whether the 
veteran has submitted new and material evidence to reopen his 
claim for a back disorder.  However, the Board finds that 
proper VCAA notice has not been supplied to the veteran as to 
the issue of new and material evidence.  The Court has held 
that for new and material evidence claims, VA must inform a 
claimant of the unique character of evidence necessary to 
reopen the claim and VA must notify a claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim.  Kent v. 
Nicholson, No. 04-181 (Vet. App. Mar. 31, 2006).  Hence, a 
notification letter is necessary that is in accordance with 
this case.

The Board also notes that in May 2003, the veteran was 
awarded Social Security benefits.  A Social Security 
Administration (SSA) decision awarding the benefits is 
included in the claims folder.  However, the medical records 
for which the decision was based upon are not included in the 
claims folder.  The Court has held that VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Therefore, the Board finds that the RO should request the 
veteran's SSA records and associate them with the claims 
folder.  

The parties in the September 2005 Joint Motion for Partial 
Remand also argued that the Board did not consider whether 
the veteran was entitled to an extraschedular evaluation for 
his conversion disorder.  As this case is being remanded for 
further development, the Board also finds that upon 
readjudication of the veteran's claim for an increased rating 
for conversion disorder, the RO should consider whether 
referral of the veteran's claim for extraschedular 
consideration is warranted based on the evidence of record.  
38 C.F.R. § 3.321(b)(1) (2005).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issues on 
appeal, which are whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
service connection for a back condition, 
entitlement to service connection for 
arthritis of the lumbar spine, and 
entitlement to an increased rating for 
conversion disorder.  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal, and an effective date 
for the increased rating claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should 
comply with the notification requirements 
of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that the 
veteran should submit any pertinent 
evidence in his possession.  A general 
form letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  The letter should 
also inform the veteran of the evidence 
necessary to reopen his claim of service 
connection for a back condition, based on 
new and material evidence, as required by 
Kent v. Nicholson, No. 04-181 (Vet. App. 
Mar. 31, 2006).

2.  Pursuant to the Court Order, the RO 
should adjudicate in the first instance 
the issue of entitlement to service 
connection for arthritis of the lumbar 
spine by conducting all necessary 
development and issuing a rating decision 
pertaining to this issue.  This issue 
should be adjudicated on a de novo basis 
and should not be merged with the 
veteran's new and material claim for 
service connection for a back disorder.  
If the decision is unfavorable to the 
veteran, the veteran should be notified 
of his appellate rights and be given the 
opportunity to appeal the decision to the 
Board.

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  A 
negative response from SSA is required if 
the records are not available and 
notification of the response should be 
included in the claims folders.  The 
veteran and his representative should 
also be notified of any negative response 
so they are given the opportunity to 
submit those records for VA review.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  The RO 
should also determine whether, based on 
the evidence of record, referral of the 
veteran's claim for an increased rating 
for conversion disorder for 
extraschedular consideration is 
warranted.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

